 1 Bruce A. Neilson #096952
   7108 N. Fresno St. #410
 2 Fresno, California 93720
   Telephone (559) 432-9831
 3 Facsimile (559) 432-1837

 4 Attorney for Plaintiff
   Orlonzo Hedrington
 5

 6 MCGREGOR W. SCOTT
   United States Attorney
 7 JOSEPH B. FRUEH
   Assistant United States Attorney
 8 501 I Street, Suite 10-100
   Sacramento, CA 95814
 9 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
10 Facsimile: (916) 554-2900

11 Attorneys for the United States of America

12

13                               IN THE UNITED STATES DISTRICT COURT

14                                 EASTERN DISTRICT OF CALIFORNIA

15

16   ORLONZO HEDRINGTON,                          Case No. 2:18-cv-02333-KJM-DB

17                                Plaintiff,      STIPULATION AND ORDER TO
                                                  SUBSTITUTE THE UNITED STATES OF
18                          v.                    AMERICA IN PLACE OF DEFENDANT
                                                  VETERAN’S ADMINISTRATION OF THE
19   VETERAN’S ADMINISTRATION OF THE              UNITED STATES OF AMERICA
     UNITED STATES OF AMERICA; DOES 1
20   through 50, inclusive,

21                                Defendants.

22

23

24

25

26

27

28
 1          IT IS HEREBY STIPULATED, by and between the parties and subject to court approval, that

 2 the United States of America is hereby substituted as a defendant in place of Veteran’s Administration

 3 of the United States of America pursuant to 28 U.S.C. §§ 1346(b)(1), 2679(a). See, e.g., F.D.I.C. v.

 4 Craft, 157 F.3d 697, 706 (9th Cir. 1998) (explaining that the Federal Tort Claims Act (“FTCA”) “is the

 5 exclusive remedy for tortious conduct by the United States, and it only allows claims against the United

 6 States”—“an agency itself cannot be sued under the FTCA”).

 7

 8 Dated: December 18, 2018                              /s/ Bruce A. Neilson (authorized on 12/18/2018)
                                                         BRUCE A. NEILSON
 9
                                                         Attorney for Plaintiff
10                                                       Orlonzo Hedrington
11

12 Dated: December 18, 2018                              MCGREGOR W. SCOTT
                                                         United States Attorney
13
                                                   By:   /s/ Joseph B. Frueh
14                                                       JOSEPH B. FRUEH
                                                         Assistant United States Attorney
15
                                                         Attorneys for the United States of America
16

17

18

19          IT IS SO ORDERED

20 DATED: January 24, 2019.

21
                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

      STIP. & ORDER TO SUBSTITUTE USA IN PLACE OF DEF.   1
      VETERAN’S ADMIN. OF USA
